Citation Nr: 0836894	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-30 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from January 1951 to January 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the above claim.

In July 2008, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).


FINDING OF FACT

Hearing loss had its onset during active service.


CONCLUSION OF LAW

Hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

As a result of the Board's decision to grant entitlement to 
service connection for hearing loss, any failure on the part 
of VA to notify and/or develop the claim pursuant to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2008) (VCAA), cannot be 
considered prejudicial to the veteran.  The Board will 
therefore proceed to a review of the claim on the merits.  

The DD Form 214 reflects that the veteran's specialty during 
service was that of "BPM ART," and that the related 
civilian occupation was that of ship electrician.

Service medical records do not reflect any relevant 
complaints or treatment.  Whispered voice evaluation at the 
time of the veteran's separation examination in January 1955 
revealed findings of 15/15.

February 1993 private medical records from Dr. Carlton 
Chambers reflect that the veteran complained of hearing loss 
of several years in duration.  The veteran further reported 
that his hearing loss came on gradually since the 1950s in 
service, during which time he was exposed to lots of gunfire 
without ear protection.  The veteran also noted that he had 
worked around loud rocket engines during service.  He also 
added that subsequent post-service work-related examinations 
showed some high frequency hearing loss.  The diagnosis at 
this time was high frequency sensorineural hearing loss.

On the authorized audiological evaluation in July 2007, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
60
65
85
85
LEFT
15
65
65
65
65

Speech audiometry revealed word recognition ability of 82 
percent in the right ear and 74 in the left.  The diagnosis 
was asymmetrical bilateral sensorineural hearing loss showing 
significant progression since 1998.  The examiner found that 
the veteran reported a credible history of exposure to noise 
during service by way of rifle training and ship practice.  
However, he believed there was no way to determine if these 
caused permanent hearing loss or if any loss that might have 
occurred reached the VA criteria for disability.  To do so, 
the examiner believed, would be an act of mere speculation.




At the veteran's hearing before the Board in July 2008, the 
veteran testified that he was exposed to noise both during 
rifle training and onboard ship, and that he thereafter 
experienced progressively worsening hearing loss.  

A July 2008 private medical statement from audiologist, Ray 
Melton, indicates that he examined the veteran at the end of 
July 2008.  He noted the veteran's history of exposure to 
noise during service.  The results of this examiner's 
evaluation indicated that the veteran's hearing loss was 
neurosensory in nature and bilaterally symmetrical except for 
a 20 decibel asymmetry in the high frequencies worse on the 
right.  Recognition scores were good on the left (80 percent) 
but only fair to poor on the right (56 percent).  In summary, 
it was this examiner's opinion that the above hearing loss 
was consistent with noise trauma/presbycusis type hearing 
loss.

An August 2008 statement from a fellow service member from 
the USS Jupiter supports the veteran's statements of being 
stationed near the rear guns of the ship and being exposed to 
additional significant noise in the engine room.

An August 2008 private medical statement from Dr. Carlton 
Chambers reflects that this physician initially evaluated the 
veteran in February 1993.  Dr. Chambers noted that the 
veteran demonstrated asymmetric hearing loss of the high-
frequency type bilaterally at that time with poor 
discrimination scores, with only 68 percent on the right.  It 
was his opinion that the veteran demonstrated hearing loss in 
1993 that was compatible with the noise exposure he 
experienced in the military.  He went on to comment that 
since no progression occurred, it was virtually certain that 
his loss was on the basis of military exposure.  


II.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical 



evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When a veteran served 90 days or more during a period of war 
and an organic disease of the nervous system becomes manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court), has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385, discussed below, then operates to 
establish when a hearing loss can be service connected.  
Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

The Board has considered the evidence relevant to this claim, 
and notes that VA audiological results from July 2007 support 
a finding of current hearing disability for VA benefits 
purposes.  38 C.F.R. § 3.385 (2007).  




The Board also notes that while the July 2007 VA examiner 
believed there was no way to determine if the veteran's 
reports of in-service noise exposure (which he found to be 
credible) caused permanent hearing loss, he apparently 
reached this conclusion at least in part on the assumption 
that the evidence needed to show that any hearing loss during 
service "reached the VA criteria for disability."  Of 
course, whether the veteran's in-service hearing loss 
"reached the VA criteria for disability" is not 
determinative, and the Board therefore finds that this 
opinion was to some extent based on an inaccurate premise.  
Reonal v. Brown, 5 Vet. App. 458 (1993).  

Moreover, in a private medical statement dated in July 2008, 
audiologist, Ray Melton, concluded that the veteran's hearing 
loss was consistent with noise trauma/presbycusis type 
hearing loss.  In addition, in a private medical statement in 
August 2008, Dr. Chambers, who had initially examined the 
veteran in February 1993, provided the opinion that the 
veteran demonstrated hearing loss in 1993 that was compatible 
with the noise exposure he experienced in our military, and 
that since no progression had occurred, it was virtually 
certain that his loss was on the basis of military exposure.  
Although the Board finds that this private examiner's 
explanation is not entirely correct (the left seems to have 
worsened), the Board finds that there is some support for the 
examiners opinion with respect to the right ear, and his 
opinion is therefore entitled to at least some probative 
value.  

Accordingly, because the evidence reflects some exposure to 
excessive noise during service, and a hearing loss by VA 
standards has been found to be documented bilaterally and 
consistent with noise exposure during service, with two 
opinions in favor of service connection and one concluding 
that such a link would require mere speculation based at 
least in part on an inaccurate premise, the Board will give 
the veteran the benefit of the doubt, and find that the 
veteran's bilateral hearing loss is of service origin.  
Accordingly, the Board finds that the evidence supports 



entitlement to service connection for the veteran's hearing 
loss.


ORDER

Service connection for hearing loss is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


